Citation Nr: 0610274	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right hip strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ankle strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
right foot strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied 
increased evaluations for the veteran's right hip, right 
ankle, and right foot disabilities.  

In April 2004 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In December 2004 the Board remanded this case for further 
development.  That development has been completed.  


FINDINGS OF FACT

1.  The right hip disability is currently manifested by 
moderate tenderness and muscle spasms with limitation of 
flexion to 120 degrees, stiffness, pain, incoordination, and 
fatigue, with no weakness or increased limitation in range of 
motion on repetitive use.  

2.  The right ankle disability is currently manifested by 
dorsiflexion to 15 degrees and plantar flexion to 40 degrees 
with no objective findings of swelling or tenderness, but 
with pain throughout the range of motion on repetitive use.  
There is X-ray evidence of osteoarthritis.  

3.  The right foot disability is currently manifested by pain 
and tenderness with no objective findings of swelling, 
weakness, or instability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right hip disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2005).  

2.  The criteria for an evaluation of 20 percent for a right 
ankle disability have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

3.  The criteria for an evaluation in excess of 10 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5284.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A January 2005 VCAA letter informed the veteran of what 
information and evidence was necessary to grant increased 
evaluations of his right hip, right ankle, and right foot 
disabilities.  The statement of the case gave him the 
specific criteria for increased ratings, and thereby informed 
him of what the evidence would need to show to establish 
entitlement to increased ratings.

This VCAA letter also satisfied the second and third elements 
of the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, this 
letter informed the veteran that VA would try to obtain 
records from any Federal agency, medical records from the 
military or VA hospitals (including private facilities where 
VA authorized treatment), Social Security Administration 
records, records from State or local government, records from 
private doctors or hospitals, and employment records, but 
that the veteran was nevertheless responsible for providing 
any necessary releases and enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

Finally, this letter stated, "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  This statement served to 
advise the veteran of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
notice was given after the initial AOJ adjudication.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In this regard, 
VCAA notice was provided prior to the most recent transfer of 
the case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, service connection has already been 
established and the veteran is seeking increased evaluations, 
thus, the first three Dingess/Hartman notice elements have 
been satisfied.  As discussed above, the veteran has been 
provided notice in regard to degree of his service connected 
disabilities, thus satisfying the fourth element.  While the 
veteran has not specifically been provided notice in regard 
to the fifth element, notice as to the assignment of an 
effective date is not required because, as will be discussed 
below, the claim is being denied and no effective date is 
being set.  The veteran is thus not prejudiced by the lack of 
this element of notice.  See Mayfield.  

The Board finds all required notice was given.  See Mayfield.  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The duty to assist has been fulfilled with respect to the 
claims on appeal.  The veteran's service medical records and 
VA outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations to evaluate his right hip, right ankle, and 
right foot disabilities in August 2000, October 2001, and 
February 2005.  In his May 2001 notice of disagreement (NOD) 
the veteran argued that the August 2000 examination was 
inadequate because the examiner reviewed medical records 
which were misfiled in the claims file and did not belong to 
the veteran.  The Board finds that the VA examinations after 
August 2000 remedy this error and are sufficient to evaluate 
the veteran's right hip, right ankle, and right foot 
disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Right Hip Disability

A July 1998 rating decision initially granted service 
connection for right hip strain.    

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2005).  

The right hip disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5299-5255.  Diagnostic Code 
5255 evaluates impairment of the femur and provides 
evaluations of 10, 20, and 30 percent for malunion of the 
femur with slight, moderate, and marked knee or hip 
disability, respectively.  A 60 percent evaluation is 
warranted for fracture of the surgical neck with false joint 
or fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
the aid of a brace.  Fracture of the shaft or anatomical neck 
of the femur with nonunion with loose motion (spiral or 
oblique fracture) warrants an 80 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  

VA outpatient treatment records from May 1999 to August 2001 
and November 2002 to January 2005 include complaints of right 
hip pain.  At VA examination in August 2000 the veteran 
complained of pain at times in the right groin and sometimes 
into the thigh, when he got up quickly or when speed walking.  
This pain typically subsided in 5 to 10 minutes.  He 
experienced increased discomfort in his right hip after 20 or 
30 minutes of driving or walking from 2 to 5 blocks.  The 
impression was pain and, at times, catching in the right hip.  
Right hip flexion was slightly limited to 90 degrees, at 
which point he had pain.  Abduction was to 30 degrees without 
pain, adduction to 10 degrees without pain, and internal and 
external rotation at least 20 degrees each without pain.  

At VA examination in October 2001 the veteran reported that 
he used a cane 2 to 3 times a month because of pain in his 
right hip.  He stated that the area of his right hip joint 
and proximal thigh felt tense in spasm and tended to be 
stiff, almost locked, after sitting for a short period of 
time and made it painful to straighten up.  The veteran had a 
mild right antalgic gait.  There was moderate spasm and 
tenderness in the soft tissue anterior and lateral to the 
right hip joint, with moderate pain and stiffness with 
passive movement.  Range of motion testing revealed external 
rotation to 50 degrees, internal rotation to 30 degrees, 
abduction to 50 degrees, adduction to 30 degrees, extension 
to 20 degrees, and flexion to 120 degrees.  The assessment 
was chronic strain of the right thigh.  X-ray of the right 
hip was normal.  

At the April 2004 Travel Board hearing the veteran reported 
taking a number of pain medications and complained of daily 
pain, stiffness, and spasms in the right hip, made worse by 
prolonged sitting.  He stated that his right hip pain 
travelled down his leg and stated that he had to rest after 
walking 25 to 30 feet, tried not to drive long distances, and 
had difficulty with stairs.  He reported daily flare-ups and 
had fallen a few times.    

At VA examination in February 2005 the veteran reported that 
his right hip was stiff, locked after prolonged sitting and 
sometimes caused him to fall after weightbearing.  He 
required a crutch or cane 5 to 6 times a month.  With flare-
ups, the veteran could not move his hips for five minutes to 
2 days.  These flare-ups occurred daily, usually after 
prolonged sitting.  The veteran had pain and spasm in the 
anterior proximal thigh, proximal lateral thigh, and 
buttocks.  

Physical examination revealed moderate tenderness of spasms 
over the right piriformis muscle, moderate muscle spasms 
throughout the buttock and thigh, and moderate tenderness 
over the hip joint and great trochanter.  The veteran had a 
bilateral antalgic gait.  There was mild incoordination and 
fatigue of the muscles around the hip joint, with no 
weakness.  Range of motion testing of the right hip revealed 
flexion to 120 degrees, extension to 20 degrees, external 
rotation to 55 degrees, internal rotation to 35 degrees, 
abduction to 50 degrees, and adduction to 25 degrees.  
Repetitive motion did not change range of motion, but caused 
increased spasm and resistance to movement with pain 
attributable more to muscle spasm than pain in the joint.  
Right hip X-ray was normal and the assessment was right hip 
strain with associated piriformis syndrome and greater 
trochanteric tenosynovitis.  At VA outpatient treatment in 
August 2005 the veteran's hip pain was described as 
asymptomatic.  

Analysis

The most recent VA examination described spasms and 
tenderness as moderate and found only mild incoordination and 
fatigue of right hip muscles.  The February 2005 right hip X-
ray was normal and at treatment in August 2005 the right hip 
pain was described as asymptomatic.  The medical evidence 
does not demonstrate a marked hip disability as required to 
warrant an increased evaluation of 30 percent under 
Diagnostic Code 5255.

The normal X-rays weigh against a finding that there is 
fracture, nonunion, false joint, or malunion, as would also 
be required for an increased rating under Diagnostic Code 
5255.  There is no other medical evidence of these 
conditions, and a higher evaluation under this diagnostic 
code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  

A higher evaluation is available under Diagnostic Code 5252, 
rating limitation of flexion of the thigh.  This diagnostic 
code provides a 10 percent evaluation for flexion limited to 
45 degrees, a 20 percent evaluation for flexion limited to 30 
degrees, a 30 percent evaluation for flexion limited to 20 
degrees and a 40 percent evaluation for flexion limited to 10 
degrees.  At the two most recent VA examinations, flexion was 
to 120 degrees.  Even the most limited measurement of 
flexion, to 90 degrees at the August 2000 VA examination, 
does not warrant a compensable evaluation under this 
diagnostic code.  

While the most recent VA examination described mild 
incoordination, fatigue, and stiffness, there was no weakness 
and repetitive use did not result in decreased range of 
motion.  On that examination, the veteran reported daily 
flare ups, but these have not been documented in the fairly 
extensive treatment records, and as just noted, the most 
recent evidence reports that the disability was asymptomatic.  
Thus, an increased evaluation on the basis of the DeLuca 
factors is not warranted.  38 C.F.R. §§ 4.40, 4.45.  

Because limitation of motion, even with consideration of 
functional factors does not approximate the levels needed for 
higher evaluations, Diagnostic Code 5252 cannot serve as the 
basis for an increased rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  

The veteran's right hip disability is not shown to include 
ankylosis or flail joint, consideration of increased 
evaluations under the diagnostic codes pertaining to these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5254.  

Hence, the medical evidence does not reflect that the right 
hip disability warrants an evaluation in excess of 20 percent 
under the rating criteria.  38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While the veteran reported at his most recent VA examination 
that the right hip disability, along with this right ankle 
and foot problems, caused him to miss one week of work in the 
past six months, the amount of time lost does not rise to the 
level of marked interference.  In addition, the right hip 
disability has not required any, let alone frequent, periods 
of hospitalization.  Therefore, referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for a right hip 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Right Ankle Disability

An October 1997 rating decision initially granted service 
connection for right ankle strain.  This right ankle 
disability is currently evaluated as 10 percent disabling 
under Diagnostic Code 5271, rating limitation of motion of 
the ankle.  This diagnostic code provides a 10 percent 
evaluation for moderate limitation of motion and a 20 percent 
evaluation for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).  Normal range of motion 
for the ankle is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

VA outpatient treatment records dated from May 1999 to August 
2001 and November 2002 to January 2005 include complaints of 
right ankle pain.  At VA examination in August 2000 the 
veteran complained of right ankle discomfort with sharp 
pains.  He reported pain in the right ankle after standing 
for 15 to 20 minutes.  Physical examination revealed a tight 
Achilles tendon.  Review of November 1998 X-rays showed an 
old healed fibular fracture in the right ankle with no signs 
of any arthritis.  The diagnosis regarding the right ankle 
was Achilles tendon tightness.  

At VA examination in October 2001 the veteran reported that 
his right ankle became very tender, swollen, and painful 
after standing for long periods of time or walking short 
distances.  Standing for extended periods of time aggravated 
this swelling and pain.  Range of motion of the right ankle 
was dorsiflexion to 15 degrees and plantar flexion to 45 
degrees with no weakness, ligamentous laxity, or swelling.  
There was mild to moderate pain with movement as well as 
moderate stiffness.   The assessment was chronic strain of 
the right ankle.  

At his April 2004 Travel Board hearing the veteran testified 
that he experienced swelling, shooting pains, and stiffness 
in the right ankle.  He reported using shoe inserts to help 
with his stance and using a cane and crutch once or twice a 
week.  The veteran stated that he experienced constant right 
ankle pain with flare-ups once or twice every couple of weeks 
which he treated with medication, elevation, and rest.  He 
also reported limitation of motion, swelling, and sensitivity 
to touch.  He reported an incident of falling when trying to 
stand, but was unsure whether it was his right ankle or right 
hip that gave way.  

At VA examination in February 2005 the veteran reported right 
ankle swelling after prolonged standing, which caused flare-
ups about twice a month.  He used a pullover elastic support 
2 to 3 times a month.  Physical examination revealed no 
swelling or tenderness around the right ankle, but movement 
was slow and stiff with dorsiflexion to 15 degrees and 
plantar flexion to 40 degrees.  With repetitive motion the 
veteran experienced increased pain and stiffness "in all 
degrees of movement," but range of motion was unchanged.  
There was moderate fatigue but no incoordination.  X-ray of 
the right ankle revealed mild tibiotalar and osteoarthritis.  
The assessment was right ankle degenerative joint disease.  

VA outpatient treatment reports from March to August 2005 are 
silent for complaints regarding the right ankle.  

Analysis

The veteran has not been shown to lack more than 5 degrees of 
either plantar flexion or dorsiflexion.  The most recent 
examination does show, however, that the veteran experiences 
pain throughout the range of ankle motion on repeated motion.  
Given that the veteran has essentially no pain free range of 
motion, he is entitled to a 20 percent rating for marked 
limitation of ankle motion under Diagnostic Code 5271.  
38 C.F.R. §§ 4.40, 4.45.  This is the maximum rating for 
limitation of motion.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

The February 2005 VA examination did reveal X-ray evidence of 
osteoarthritis in the right ankle.  Arthritis is rated based 
on limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  As the veteran is already 
being compensated for limitation of motion of his right ankle 
under Diagnostic Code 5271, additional contemplation of 
limitation of motion under Diagnostic Code 5003 would 
constitute pyramiding in violation of 38 C.F.R. § 4.14.  
Thus, a higher evaluation on the basis of osteoarthritis in 
the right ankle is not warranted.  

Because the veteran's right ankle disability is not shown to 
include ankylosis, malunion of the os calcis or astralgus, or 
astragalectomy, consideration of increased evaluations under 
the diagnostic codes pertaining to these disabilities is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274.  

Hence, the evidence does not reflect that the right ankle 
disability warrants an evaluation in excess of 20 percent 
under the rating criteria.  38 C.F.R. § 4.7.  

As discussed above, while the veteran's disabilities have 
resulted in missed work, this time lost does not rise to the 
level of marked interference with employment.  In addition, 
the right ankle disability has not resulted in any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for a right ankle 
disability.  The benefit-of-the-doubt rule has been applied 
where applicable, but does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

IV.  Right Foot Disability

An October 1999 rating decision initially granted service 
connection for right foot strain.  This disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5299-5284.  Diagnostic Code 5284 provides evaluations of 
10, 20, and 30 percent for moderate, moderately severe, and 
severe foot injuries, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).  

VA outpatient treatment records from May 1999 to August 2001 
and November 2002 to January 2005 include complaints of right 
foot pain.  At VA examination in August 2000 the veteran 
complained of right foot discomfort, worst on the dorsum, and 
sharp pains in the lateral foot.  He reported pain in the 
right foot after standing for 15 to 20 minutes.  Physical 
examination revealed mild pes planus bilaterally and 
increased hallux valgus of the great toes, right greater than 
left.  Neurovascular examination of the toes was grossly 
intact and there was no pain on flexion or extension of the 
great toe.  Review of right foot X-rays from July 2000 
indicated a right bunion and hallux valgus deformity and 
second through fifth hammertoes.  

At VA examination in October 2001 the veteran stated that his 
right foot felt swollen, inflamed, and aggravated by walking 
short distances.  Physical examination revealed moderate flat 
feet with mild eversion bilaterally and bilateral bunions, 
worse on the right foot.  The assessment included chronic 
strain of the right foot.  

At the April 2004 Travel Board hearing the veteran described 
swelling and shooting pain in the right foot and stated that 
the cane and crutches he used for his right ankle disability 
also helped support his right foot.  The veteran sought 
relief for his right foot condition through medication, 
elevation, and rest.  He reported that the shoe insert used 
to treat his right ankle strain was also used to treat his 
right foot strain.  The veteran also reported flare-ups of 
his right foot condition.  

At VA examination in February 2005 the veteran complained of 
shooting pains on the top of the foot which were not relieved 
by orthotics.  He also stated that he had flare-ups about 
twice a month, aggravated by prolonged standing, and that his 
feet were easily fatigued.  Physical examination revealed 
mild to moderate tenderness in various places over the dorsum 
of the right foot but no swelling, weakness, or instability.  
All movement of the right foot was painful.  There was 
moderate flat foot deformity and mild lateral displacement of 
the talus.  X-ray of the right foot gave an impression of no 
significant interval change.  The examiner's assessment was 
pes planus and right foot strain due to several deformities.  

VA outpatient treatment reports from March to August 2005 are 
silent for complaints regarding the right foot.  

Analysis

The medical evidence does not demonstrate moderately severe 
foot injury as required to establish entitlement to an 
increased evaluation under Diagnostic Code 5284.  In this 
regard, the most recent VA examination found only mild to 
moderate tenderness over the dorsum of the right foot and 
there was no swelling, weakness, or instability.  Despite the 
veteran's consistent complaints of pain, the objective 
evidence does not rise to the level of a moderately severe 
injury.  Thus, an increased evaluation under this diagnostic 
code is not warranted.  38 C.F.R. § 4.7a, Diagnostic Code 
5284.  

Because the veteran's right foot disability is not being 
evaluated on the basis of limitation of motion, an increased 
evaluation on the basis of functional impairment is not 
warranted.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

Higher evaluations are provided under Diagnostic Code 5276, 
rating acquired flatfoot, however, while the medical evidence 
demonstrates pes planus, the veteran is not service connected 
for this condition, but rather for right foot strain, thus, a 
higher evaluation under this diagnostic code is not 
available.  38 C.F.R. § 4.71a, Diagnostic Code 5276.   

Even if flatfoot was contemplated in the veteran's right foot 
disability, the medical evidence has described this flatfoot 
as mild and moderate, and without reports of marked 
deformity, swelling on use, or characteristic callosities; 
thus, severe flatfoot, as required for an evaluation in 
excess of 10 percent, has not been shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Because the veteran's right foot disability is not shown to 
include claw foot or malunion or nonunion of tarsal or 
metatarsal bones, consideration of increased evaluations 
under the diagnostic codes pertaining to these disabilities 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5283.  

Hence, the medical evidence does not reflect that the right 
foot disability warrants an evaluation in excess of 10 
percent under the rating criteria.  38 C.F.R. §§ 4.7, 4.21.  

As discussed above, while the veteran's disabilities have 
resulted in missed work, this time lost does not rise to the 
level of marked interference with employment.  In addition, 
the right foot disability has not resulted in any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for a right foot 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right hip strain is denied.

An evaluation of 20 percent for a right ankle strain is 
granted.

Entitlement to an evaluation in excess of 10 percent for 
right foot strain is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


